UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4944



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JADRAIN BRANDON SMALL, a/k/a Jadrain Brandon
Smalls, a/k/a Lil J,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-05-141)


Submitted: March 30, 2006                      Decided: April 5, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. John C. Duane, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jadrain B. Small appeals from his 180-month sentence

imposed following his guilty plea to possession with intent to

distribute cocaine base and using or carrying a firearm during and

in   relation   to    a   drug   trafficking     offense.       21    U.S.C.A.

§ 841(a)(1), (b)(1)(C) (West 2000 & Supp. 2005); 18 U.S.C.A.

§ 924(c)(1)(a) (West 2000 & Supp. 2005).          Small’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967),

stating that there were no meritorious issues for appeal, but

addressing the validity of Small’s plea.            Small filed a pro se

supplemental brief challenging his sentence. Because our review of

the record discloses no reversible error, we affirm.

          We find that Small’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.      Small was properly advised of his rights, the

offenses charged, the maximum sentence for each offense, and the

statutory minimum sentence for each offense.                 The court also

determined that there was an independent factual basis for the plea

and that the plea was not coerced or influenced by any promises.

See North Carolina v. Alford, 400 U.S. 25, 31 (1970); United

States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

          Small      contends    that   the    district     court    erred   in

sentencing him to the minimum term expressed in the statute of

conviction, rather than the much-lower sentence determined under


                                   - 2 -
the Sentencing Guidelines.   Because the statutes set the mandatory

minimum sentences applicable to Small’s offenses, and the district

court properly sentenced Small within the statutory range, we

affirm his sentence.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Small’s convictions and sentence.   This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -